Citation Nr: 0816387	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-17 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for gastroesophageal 
reflux disease with probable duodenitis, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1987 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia. 

The veteran had requested a hearing before the Board in his 
May 2006 substantive appeal.  In a June 2006 response to a 
letter from his representative, the veteran checked that he 
no longer wanted a hearing before the Board.  Therefore, 
there are no outstanding hearing requests.  


FINDING OF FACT

The veteran's gastroesophageal reflux disease with probable 
duodenitis is manifested by stomach pain, occasional nausea 
and vomiting without considerable or severe impairment of 
health.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for gastroesophageal reflux disease with probable duodenitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)).

Under Diagnostic Code 7346, hiatal hernia, a 10 percent 
rating is assigned with two or more of the symptoms for the 
30 percent evaluation of less severity.  A 30 percent rating 
is assigned for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assigned for symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346.



History and analysis

The veteran was granted service connection for 
gastroesophageal reflux disease with probable duodenitis in a 
June 1998 rating decision, effective from October 16, 1997.  
The veteran submitted a claim for an increased rating in June 
2004.  The September 2005 Rating Decision on appeal denied 
the veteran an increased rating for gastroesophageal reflux 
disease with probable duodenitis.  The veteran has appealed 
and seeks a rating in excess of 10 percent.

The veteran has been incarcerated during this appeal period.  
The law provides that VA must "tailor [its] assistance to the 
peculiar circumstances of confinement . . . [as incarcerated 
veterans] are entitled to the same care and consideration 
given to their fellow [non-incarcerated] veterans."  Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995), quoting Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Nonetheless, the law 
also recognizes that VA's ability to assist an incarcerated 
veteran in developing a claim is limited by the circumstances 
of incarceration.  Bolton, 8 Vet. App. at 191 (VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
claimant from that facility).  The Board is aware that in 
some instances penal institutions have permitted incarcerated 
veterans to be released to participate in VA claims-related 
proceedings accompanied by guards and with other appropriate 
security measures taken.  However, this is not a matter 
within VA's control or jurisdiction.  In this case, the 
veteran was provided a VA medical examination at the prison 
where he is incarcerated.

The veteran's prison medical records dated from June 1999 to 
May 2005 reveal complaints of stomach pain, regurgitation, 
occasional vomiting and vomiting of blood, but do not reveal 
considerable impairment of health.

A January 2005 VA examiner reported that the veteran had 
subjective complaints of bad stomach pain with a prior 
diagnosis of gastroesophageal reflux disease.  The veteran 
stated he had occasional regurgitation and had vomited about 
a month prior to the examination, but did not visit medical 
personnel at the time.  The veteran stated he had occasional 
nausea and vomiting and denied hematemasis or melena.  The 
veteran stated that the medication given had not helped, but 
if he avoids spicy foods, the pain abates.  The examiner 
noted no anemia, pain or tenderness and found that hemoccult 
was negative and the prostate normal.  The examiner opined 
that the veteran's subjective complaints were numerous and 
out of proportion to the severity of the objective findings.  

The veteran contends in his September 2005 Notice of 
Disagreement and May 2006 Substantive Appeal that he has 
constant heartburn, regurgitation and nausea, severe stomach 
pain and vomiting of blood.  He contends that for the past 
four years he has been having an occurrence of these symptoms 
every 2-3 months and that they last over 30 days before 
subsiding.  He contends that the medication prescribed to him 
did not help his symptoms and had been discontinued.  The 
veteran also contends that the VA examiner could not arrive 
at adequate findings without ordering a series of tests, 
which the examiner did not order. 

While the veteran has stated his belief that the VA 
examiner's diagnosis is incorrect, as a layperson he is not 
qualified to furnish medical opinions or diagnoses.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Based on the evidence discussed above, the Board finds the 
veteran's service-connected gastroesophageal reflux disease 
with probable duodenitis is appropriately rated at 10 
percent.  The veteran does not meet the criteria for a 30 
percent rating.  The evidence of record does not show 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  Furthermore, although the evidence of record shows 
that the veteran has reported symptoms of pain and occasional 
vomiting, there is no evidence of hematemesis or melena with 
moderate anemia, or other symptoms productive of the severe 
impairment of health.  In fact, as noted above, in January 
2005, the veteran was noted by the VA examiner to have 
subjective complaints out of proportion to the severity of 
objective findings.  

Consequently, the Board finds that the disability picture for 
the veteran's service-connected gastroesophageal reflux 
disease with probable duodenitis does not more nearly 
approximate the criteria for a 30 percent evaluation than 
those for a 10 percent evaluation.  Therefore, the 
preponderance of the evidence is against an increased rating.

The Board finds that during the time period under 
consideration, the veteran's gastroesophageal reflux disease 
with probable duodenitis has met the criteria for a 10 
percent rating and no higher.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In light of the above, a higher rating is 
not warranted.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The timing notification 
requirements listed in 38 C.F.R. § 3.159 should include all 
downstream issues of the claim.  (i.e., the initial-
disability-rating and effective-date elements of a service-
connection claim).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

By a September 2004 letter, issued prior to the September 
2005 denial on appeal, the RO sent the veteran the required 
notice.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 letter informed the veteran of the type of evidence 
necessary to establish disability ratings and effective dates 
in compliance with Dingess, supra.  

The March 2006 letter informed the veteran that he had to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% depending on the disability involved, and provided 
examples of the types of medical and lay evidence that the 
veteran could submit or ask VA to obtain that are relevant to 
establishing entitlement to increased compensation.  One such 
example was statements from employers regarding how the 
condition affects the ability to work.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disability at issue in the rating 
decision and statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disability, and why a higher rating had not been assigned, as 
well as an opportunity to present evidence and argument to 
support a higher rating.

With respect to VA's duty to assist the veteran, the RO has 
obtained the veteran's service medical records, the veteran 
has been provided a VA medical examination and the veteran 
provided prison medical records.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any additional 
pertinent records to support the veteran's claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

An increased rating in excess of 10 percent for 
gastroesophageal reflux disease with probable duodenitis is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


